   4:21-cr-03009-JMG-CRZ Doc # 16 Filed: 09/03/21 Page 1 of 2 - Page ID # 63




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                             4:21CR3009

      vs.
                                                            ORDER
HARLEY DANIEL DEGROAT,                and
REBECCA MARIE HERNANDEZ,

                  Defendants.


      Defendant Hernandez has moved to continue the trial, (Filing No. 15),
because Defendant and defense counsel need additional time to fully review the
discovery and investigate this case. The motion to continue is unopposed. Based
on the showing set forth in the motion, the court finds the motion should be
granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant Hernandez’s motion to continue, (Filing No. 15), is
            granted.

      2)    As to both defendants, trial of this case is set to commence before
            the Honorable John M. Gerrard, United States District Judge, in
            Courtroom 1, United States Courthouse, Lincoln, Nebraska, at 9:00
            a.m. on November 1, 2021, or as soon thereafter as the case may
            be called, for a duration of three (3) trial days. Jury selection will be
            held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendants in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and November 1, 2021 shall be deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act,
            because although counsel have been duly diligent, additional time is
4:21-cr-03009-JMG-CRZ Doc # 16 Filed: 09/03/21 Page 2 of 2 - Page ID # 64




         needed to adequately prepare this case for trial and failing to grant
         additional time might result in a miscarriage of justice. 18 U.S.C. §
         3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
         provided under this court’s local rules will be deemed a waiver of any
         right to later claim the time should not have been excluded under the
         Speedy Trial Act.

   Dated this 3rd day of September, 2021.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
